 1                                            THE HONORABLE SHARON L. GLEASON
       Law Office of Suzanne Lee Elliott
 2     Suite 1300 Hoge
       705 Second Ave.
 3     Seattle WA 98104
       Suzanne-elliott@msn.com
 4     206-623-0291
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA
 9

10                                                  No. 16-CR-00086 SLG-DMS
      UNITED STATES OF AMERICA,
11                                                  NOTICE OF AGREEMENT
                    Plaintiff,                      REGARDING ORDER AT DKT. 1086
12
            vs.
13
      JOHN PEARL SMITH, II,
14             Defendant.

15

16          On June 17, 2021, this Court ordered the Government and the BOP to provide
17
     certain documents and information to the defense within 14 days. Dkt. 1086. In light of
18
     the fact that the Notice of Intent to Seek a Death Sentence in this case was withdrawn that
19
     same day, Dkt. 1087, the parties agree the disclosure ordered in Dkt. 1086 is no longer
20
     necessary.
21
            DATED this 21st day of June 2021.
22
                                                  /s/Suzanne Lee Elliott
23
                                                  Law Office of Suzanne Lee Elliott
24                                                Suite 339
                                                  2400 – N.W. 80th Street
25                                                Seattle WA 98117

       NOTICE OF AGREEMENT - 1
                                                                 LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                             Suite 339
                                                                      2400 N.W. 80th Street
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                      Seattle, Washington 98117
         Case   3:16-cr-00086-SLG       Document   1090 Filed    06/21/21(206)Page   1 of 2
                                                                                623-0291
                                                Phone (206) 623-0291
 1                                              Email: Suzanne-elliott@msn.com
 2
                                 CERTIFICATE OF SERVICE
 3

 4
            I, SUZANNE LEE ELLIOTT, certify that on, I filed foregoing document with the
 5
     United States District Court’s Electronic Case Filing (CM/ECF) system, which will serve
 6
     one copy by email on Assistant United States Attorneys FRANK V. RUSSO, WILLIAM
 7
     A. TAYLOR, JAMES NELSON AND KAREN VANDERGAW.
 8

 9                                                      /s/ Suzanne Lee Elliott
                                                        Law Office of Suzanne Lee Elliott
10
                                                        Suite 339
11                                                      2400 N.W. 80th Street
                                                        Seattle, Washington 98117
12                                                      Phone: (206) 623-0291
                                                        Email: suzanne-elliott@msn.com
13

14

15

16

17

18

19

20

21

22

23

24

25
       NOTICE OF AGREEMENT - 2
                                                                LAW OFFICE OF SUZANNE LEE ELLIOTT
                                                                            Suite 339
                                                                     2400 N.W. 80th Street
       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS                     Seattle, Washington 98117
         Case   3:16-cr-00086-SLG       Document   1090 Filed   06/21/21(206)Page   2 of 2
                                                                               623-0291
